MORRISON, Judge.
The offense is unlawfully carrying a pistol; the punishment, one month in jail.
Officer Sowell testified that he received certain information on the day in question and went to a cafe located at 1708 Robin Street, that he entered, spoke to the woman in charge, and then escorted appellant outside, searched his person and found a *559pistol containing five rounds of ammunition in his pants’ pocket. He stated that at that time appellant said he was carrying the pistol to a gun shop on Travis Street to be repaired but that it appeared to him to be in working order and he knew of no gun shop located on Travis Street. Lillian Fielder, the person in charge of the cafe in question, testified that she had seen appellant with the pistol in his hand talking to another man prior to the arrival of the officers.
Appellant testified that he was at the time of his arrest carrying the pistol, as an accommodation to Hazel Montgomery, to the gun shop for repairs. Hazel corroborated his testimony, but admitted that appellant had not unloaded the pistol before starting on his journey.
The court instructed the jury that it was not unlawful to carry a pistol from home to a place where it might be repaired.
The jury found against appellant’s defensive theory, and we find the evidence sufficient to support the conviction.
We are not impressed with appellant’s objections to the charge. No formal bills of exception appear in the record, and no brief has been filed in appellant’s behalf.
Finding no reversible error, the judgment is affirmed.